Worden, J.
This was an action brought by the appellee against the appellants, to recover the amount due upon a promissory note made by the defendants to the plaintiff, and also the interest on three other notes not then due, the interest on which was payable annually. Trial by the Court; finding and judgment for the plaintiff.
A demurrer was overruled to the complaint, and exception taken. But no error, in this respect, is pointed out in the brief of counsel, and we perceive none.
It is assigned for error that the judgment is for 28 dollars, 65 cents, too much. An excess in the amount recovered is assigned in other forms. The computation made by the counsel for the appellant shows that the judgment was for too much, while that made by counsel for the appellee shows that it was not enough. We have not made *445an exact calculation of the amount that was due upon the several notes as shown by the indorsements therein, for the reason that the matter was not brought to the attention of the Court below, on the motion for a new trial. A new trial was asked because the evidence did not sustain the finding, but not on the ground that the damages assessed were excessive. That this was necessary, is determined in the case of Spurrier v. Briggs, at the present term.
J. A. Liston and R. L. Farnsworth, for the appellants.
H. C. Newcomb and J. S. Tarkington, for the appellee.
The Court rendered judgment to be collected without relief from valuation and appraisement laws. It is claimed that this was erroneous, because the notes did not authorize it, the language therein being “waiving appraisement laws” merely. This, we think, was substantially a promise to pay the money “without relief from valuation laws.”
We find no error in the record sufficient to reverse the judgment.
Per Curiam.
The judgment is affirmed with 3 per cent, damages and costs. '